05/01/2020


                       IN THE SUPREME COURT OF                                 Case Number: DA 20-0054
                        THE STATE OF MONTANA
                     Supreme Court Cause No. DA 20-0054

EDWARD TOMSU,

                    Plaintiff/Appellant,
                                                    ORDER GRANTING
vs.                                              APPELLANT’S UNOPPOSED
                                                MOTION FOR EXTENSION OF
UNIVERSITY OF MONTANA; JOHN                    TIME TO FILE OPENING BRIEF
DOES 1-10; and, ABC
CORPORATIONS 1-10,


                 Defendants/Appellees.

      Pursuant to Appellant’s Unopposed Motion for Extension of Time to File

Opening Brief, with good cause appearing therefore and no objection by Appellee,

      IT IS HEREBY ORDERED that Appellant’s Unopposed Motion for

Extension of Time to File Opening Brief is GRANTED, and Appellant shall have

up to and including June 19, 2020 to file his opening brief.

      DATED this ____ day of May, 2020.



                          By:_____________________________________
                               Clerk of the Supreme Court


cc: J.R. Casillas
    Courtney Cosgrove




                                                                   Electronically signed by:
                                           1                          Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                          May 1 2020